(LetterHead) [b70516ccb7051601.gif]
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is dated June 17, 2008 by and between
Cognex Corporation, a Massachusetts corporation having its principal place of
business at One Vision Drive, Natick, MA 01760-2059 (“Cognex” or the “Company”)
and Robert Willett (“Employee”).
1. POSITION:
Employee will join Company as an Executive Vice President of Cognex (a corporate
officer) and the President of its MVSD Division and will be an “employee at
will” according to the laws of the Commonwealth of Massachusetts, where
employment at Cognex can be terminated at any time by either Employee or Cognex,
with or without any reason.
2. COMPENSATION:
Employee’s starting annual base salary will be $225,000 with a bonus target of
$150,000 and a maximum bonus potential of $300,000.
The Compensation Committee of Cognex’s Board of Directors has granted Employee
stock options as shown below:

                          Option     Number of Shares     Vesting Schedule    
1
      200,000       Vests 25% each year over the first four years of employment
   
2
      50,000       Cliff vests at the end of the 5th year of employment    
3
      50,000       Cliff vests at the end of the 6th year of employment    
4
      50,000       Vests monthly over the first forty eight (48) months of
employment    

The exercise price of the shares in each of the four option grants above is
$27.13, the market closing price on June 17, 2008, the date of the grants. Other
terms and conditions of each of the options are in accordance with the Company’s
2007 Stock Option Plan.
3. BENEFITS: Employee is entitled to the following benefits:

  •   All of Cognex’s standard employee benefits.     •   25 days of Paid Time
Off and 10 paid holidays each year.     •   Legal Assistance

Cognex will reimburse Employee up to $2,000 for legal expenses incurred in the
review of this Agreement.

  •   Relocation Assistance

Cognex will reimburse Employee for certain out-of-pocket expenses incurred in
moving to a new home in the Boston area, including the cost of moving household
goods and motor vehicles, one-way travel expenses for Employee and family and up
to $75,000 in realtor fees and legal costs incurred in the sale of Employee’s
current home.

  •   Change of Control Benefit

When used herein the term “Change of Control” shall mean that control of Cognex
has been moved from a Board of Directors selected by public shareholders to
individuals who are appointed by a new owner of Cognex. Notwithstanding the
foregoing, the change of the Board of Directors pursuant to a purchase of Cognex
by a financial buyer shall not be deemed to be a Change of Control.
(LetterFoot) [b70516ccb7051602.gif]





--------------------------------------------------------------------------------



 



(LetterHead) [b70516ccb7051601.gif]

  •   If there is a Change of Control at any time during your first four years
of employment at Cognex, and you are not given the opportunity to remain in your
role, then all of the then-remaining unvested shares in Option #1 shall
immediately vest.     •   If there is a Change of Control at any time during
your fifth year of employment at Cognex, and you are not given the opportunity
to remain in your role, then all of the then-remaining unvested shares in Option
#2 shall immediately vest.     •   If there is a Change of Control at any time
during your sixth year of employment at Cognex, and you are not given the
opportunity to remain in your role, then all of the then-remaining unvested
shares in Option #3 shall immediately vest.     •   If there is a Change of
Control at any time during your first four years of employment at Cognex, and
you are given the opportunity to stay in your role, and you stay in that role
for 12 months, then all of the then-remaining unvested shares in Option #1 shall
vest no later than 12 months after the Change of Control occurs.     •   If
there is a Change of Control at any time during your first four years of
employment at Cognex, and you are given the opportunity to stay in your role,
but you do not stay in that role for 12 months or more, then there will be no
change to the existing vesting schedules to any of your stock options.

4. INDEMNIFICATION FROM FORMER EMPLOYER
Cognex will indemnify Employee against any claim or suit brought by Videojet and
or Danaher against Employee resulting from Employee’s accepting employment at
Cognex. Cognex will pay for Employee’s legal defense (under the condition that
Cognex controls the defense), and Cognex will pay any valid judgments against
Employee that may remain following the appeal process, if any.

                     
 
  /s/ Robert Willett       /s/ Robert J. Shillman                       Robert
Willett
Employee       Cognex Corporation
Robert J. Shillman
Chairman and CEO
 
                   
 
  Date:   June 17, 2008        Date:   June 17, 2008 
 
                   

(LetterFoot) [b70516ccb7051602.gif]

